IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                             Assigned on Briefs June 15, 2004

 STATE OF TENNESSEE v. LATOSHA S. MARTIN, ALIAS LATOSHA S.
                         JOHNSON

                  Direct Appeal from the Criminal Court for Knox County
                         No. 69879    Mary Beth Leibowitz, Judge



                         No. E2003-02663-CCA-R3-CD - July 1, 2004


The appellant appeals from an order revoking her probation. After review, we conclude that the
violations of probation conditions were supported by a preponderance of the evidence and affirm the
trial court’s judgment.

     Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

JOHN EVERETT WILLIAMS, J., delivered the opinion of the court, in which JOSEPH M. TIPTON and
THOMAS T. WOODALL, JJ., joined.

J. Liddell Kirk, Knoxville, Tennessee, for the appellant, Latosha S. Martin, Alias, Latosha S.
Johnson.

Paul G. Summers, Attorney General and Reporter; Brent C. Cherry, Assistant Attorney General;
Randall E. Nichols, District Attorney General; and Leslie Nassios, Assistant District Attorney
General, for the appellee, State of Tennessee.

                                           OPINION

        The appellant, Latosha S. Martin, alias Latosha S. Johnson, appeals from a judgment
revoking her probation. On September 10, 2003, a violation of probation warrant was issued by the
trial court. The warrant alleged that the appellant had violated her probation by: (1) missing a
curfew check on August 20, 2003; (2) missing a Community Alternatives to Prison Program (CAPP)
class on September 8, 2003; and, (3) telling the probation officer she would not submit to drug
screens at her house. After a hearing, the trial court revoked the appellant’s probation.

        On August 15, 2003, the appellant pled guilty to two merged offenses of possession of
cocaine of less than one-half gram. The appellant was sentenced as a Range I, standard offender to
three years, to be served on enhanced probation, and fined $2000.
       A trial judge has the authority to revoke probation upon a finding of a violation of the
conditions of probation. Tenn. Code Ann. § 40-35-310. The existence of a violation need only be
supported by a preponderance of the evidence. Tenn. Code Ann. § 40-35-311(e). The revocation
of probation rests in the sound discretion of the trial judge. State v. Mitchell, 810 S.W.2d 733, 735
(Tenn. Crim. App. 1991).

       When reviewed, the findings of the trial judge have the weight of a jury verdict. State v.
Wall, 909 S.W.2d 8, 9 (Tenn. Crim. App. 1994). For this Court to find an abuse of discretion in a
probation revocation case, an appellant must demonstrate “that the record contains no substantial
evidence to support the conclusion of the trial judge that a violation of the conditions of probation
has occurred.” State v. Delp, 614 S.W.2d 395, 398 (Tenn. Crim. App. 1980).

        The only witness at the revocation hearing was Tammy Cox, an Enhanced Probation Officer
with the Board of Probation and Parole. Ms. Cox stated that the appellant missed her second
scheduled CAPP day treatment. Ms. Cox performed a curfew check at the appellant’s home on
August 20th, and the appellant was not home. The appellant called Ms. Cox some three hours later
in response to Cox’s note left at the appellant’s home. The appellant, on another occasion, informed
Ms. Cox that she would not submit to drug screens at her home.

       On cross-examination, Ms. Cox admitted that the appellant had not refused the home visits
and had submitted to drug screens at the probation office. All drugs screens were negative for drugs.
Ms. Cox stated that the appellant had said she slept through the one missed CAPP treatment meeting.
Ms. Cox also agreed that the appellant had not been charged with any new criminal offenses.

        The trial judge observed in her findings that the violations were not “as serious offenses in
terms of violations of probation as ordinary” but emphasized that due to the appellant’s long criminal
history, she had been a marginal candidate for probation when it was granted. The trial judge stated:
“I think she’s demonstrated in one short fell swoop that she wants to do what she wants to do, and
isn’t going to be able to complete this and isn’t going to be able to stay out of trouble.” The
probation was revoked, and the appellant was ordered to serve her sentence.

        The appellant, in her appeal, does not deny the alleged violations as enumerated by the
probation officer. Instead, the appellant essentially argues for a second chance by emphasizing the
relatively slight nature of her violations. Unfortunately for the appellant, we cannot disturb the trial
court’s decision to revoke probation when the record is clear that violations of the probation
occurred. The judgment of the trial court is affirmed.



                                                        ___________________________________
                                                        JOHN EVERETT WILLIAMS, JUDGE




                                                  -2-